
	

113 HR 2022 IH: To prohibit the implementation or enforcement of any requirement of the Patient Protection and Affordable Care Act until certifications are made that taxpayer information is not and will not be used for targeting any individual or group that provides information to the Internal Revenue Service for political reasons or on the basis of political views, and for other purposes.
U.S. House of Representatives
2013-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2022
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2013
			Mrs. Black (for
			 herself, Mr. Hall,
			 Mr. Boustany, and
			 Mr. Kelly of Pennsylvania) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prohibit the implementation or enforcement of any
		  requirement of the Patient Protection and Affordable Care Act until
		  certifications are made that taxpayer information is not and will not be used
		  for targeting any individual or group that provides information to the Internal
		  Revenue Service for political reasons or on the basis of political views, and
		  for other purposes.
	
	
		1.FindingsCongress finds the following:
			(1)The Internal
			 Revenue Service currently administers 47 tax provisions under the Patient
			 Protection and Affordable Care Act.
			(2)The Internal
			 Revenue Service and its employees will have significantly greater access than
			 it currently has to taxpayer information for the enforcement and enactment of
			 the individual mandate under the Patient Protection and Affordable Care
			 Act.
			(3)No government
			 agency has more authority in the enforcement of the Patient Protection and
			 Affordable Care Act than the Internal Revenue Service.
			(4)According to one
			 study, the Patient Protection and Affordable Care Act employer mandate would
			 put up to 3.2 million jobs at risk. Echoing that, the Federal Reserve warned,
			 Employers in several Districts cited the unknown effects of the
			 Affordable Care Act as reasons for planned layoffs and reluctance to hire more
			 staff..
			(5)According to
			 previous reports from the Government Accountability Office (GAO) and Treasury
			 Inspector General for Tax Administration, the Internal Revenue Service did not
			 have adequate processes in place to accurately review and account for the
			 taxpayer dollars the Internal Revenue Service are spending to implement the
			 controversial law.
			(6)The Internal
			 Revenue Service has proven it is a government agency wrought with fraud and
			 abuse, and has not been capable of ensuring the constitutional rights of
			 American citizens is not infringed upon.
			(7)According to the
			 Treasury Inspector General for Tax Administration, the Internal Revenue
			 Service’s Determinations Unit began searching as far back as 2010 for
			 other requests for exemption involving Tea Party, Patriots, 9/12 and Internal
			 Revenue Code of 1986 501(c)(4) applications involving political sounding names,
			 e.g., We the People or Take Back the
			 Country.
			(8)According to the
			 Treasury Inspector General for Tax Administration, on June 29, 2011, IRS
			 Exempted Organizations Division director Lois Lerner is apprised of the
			 Internal Revenue Service’s discriminatory practices.
			(9)On March 22, 2012,
			 the Ways and Means Oversight Subcommittee held a hearing on the tax return
			 filing season and general Internal Revenue Service operations where Chairman
			 Boustany asks then-Internal Revenue Service Commissioner Shulman about reports
			 that the Internal Revenue Service has been targeting Tea Party groups. Shulman
			 responds, I can give you assurance … there is absolutely no
			 targeting..
			2.Prohibition on
			 implementation or enforcement of any requirement of the Patient Protection and
			 Affordable Care Act until certification that taxpayer information is not and
			 will not be used for targeting any individual or group for political reasons or
			 on basis of political views
			(a)Violations of
			 Rights Before EnactmentThe
			 Internal Revenue Service shall not implement or enforce any requirement of the
			 Patient Protection and Affordable Care Act or title I of the Health Care and
			 Education Reconciliation Act of 2010, including any requirement contained in an
			 amendment made by those Acts, until the Secretary of the Treasury certifies
			 under penalty of perjury that with respect to any activity before the date of
			 the enactment of this Act—
				(1)taxpayer
			 information is not and will not be used for targeting any individual or group
			 that provides information to the Internal Revenue Service for political reasons
			 or on the basis of political views, and
				(2)the Internal
			 Revenue Service has terminated the employment of all employees in accordance
			 with section 1203 of the Internal Revenue Service Restructuring and Reform Act
			 of 1998 (26 U.S.C. 7804 note) who, with respect to actions before the enactment
			 of this Act, are found to have violated the constitutional rights of any
			 taxpayer, including any employee who knew of abuses related to the targeting of
			 a political group within the Internal Revenue Services, declined to come
			 forward, or willfully misled investigators.
				(b)Violations of
			 Rights After Enactment
				(1)RightsTaxpayer
			 information shall not be used for targeting any individual or group that
			 provides information to the Internal Revenue Service for political reasons or
			 on the basis of political views.
				(2)CertificationAfter
			 the date of the enactment of this Act, a department or agency concerned—
					(A)shall not
			 implement or enforce, or
					(B)if a violation of
			 paragraph (1) occurs by any employee of the department or agency, shall suspend
			 the implementation or enforcement of,
					any
			 requirement of the Patient Protection and Affordable Care Act or title I of the
			 Health Care and Education Reconciliation Act of 2010, including any requirement
			 contained in an amendment made by those Acts, until the head of such department
			 or agency (the Secretary of the Treasury in the case of the Internal Revenue
			 Service) certifies under penalty of perjury that the department or agency has
			 terminated the employment of any employee of the department or agency in
			 accordance with section 1203 of the Internal Revenue Service Restructuring and
			 Reform Act of 1998 (26 U.S.C. 7804 note) who, with respect to actions before
			 the enactment of this Act, is found to have violated the constitutional rights
			 of any taxpayer.(c)Process To
			 resume implementationIn any
			 case in which the implementation or enforcement of any requirement described in
			 subsection (a)(1) or (b)(1) was prevented or suspended by subsection (a) or (b)
			 (as the case may be), such implementation or enforcement shall not thereafter
			 take effect or resume (as the case may be) until 90 calendar days after the
			 date on which the certification required by this section is made with respect
			 to any such prevention or suspension, unless before such 90-day period a joint
			 resolution disapproving such certification is enacted.
			(d)Definition and
			 special rulesFor purposes of this section—
				(1)Covered
			 department or agencyThe term department or agency
			 concerned means the Internal Revenue Service, the Department of Health
			 and Human Services, and any other department or agency from which information
			 is centralized in one place, such as in the Federal Data Services Hub or any
			 similar database.
				(2)Applicability of
			 termination of employment authorityThe provisions of section
			 1203 of the Internal Revenue Service Restructuring and Reform Act of 1998 (26
			 U.S.C. 7804) shall apply with respect to any department or agency concerned,
			 and for such purposes, such section shall be applied by substituting the
			 head of the department or agency concerned for the
			 Commissioner of Internal Revenue and the department or
			 agency concerned for the Internal Revenue
			 Service.
				(3)Prohibition on
			 delegating responsibility of Secretary of the TreasuryThe
			 responsibility of the Secretary of the Treasury under this section may not be
			 delegated.
				(e)Submission to
			 CongressThe head of the department or agency making a
			 certification under this section shall submit the certification to the
			 Congress.
			
